Exhibit 10.26
Execution Copy
 
EMPLOYMENT AGREEMENT
 
This Agreement (this “Agreement”), dated as of November 20, 2002, is made by and
between Constar International Inc., a Delaware corporation, having its principal
offices at One Crown Way, Philadelphia, Pennsylvania 19154 (the “Company”), and
Mr. James C.T. Bolton (the “Executive”).
 
Recitals
 
1. The stockholder of the Company intends to sell shares of the Company’s common
stock to the public pursuant to the Company’s initial public offering (the
“IPO”), as more fully described in the Company’s Registration Statement on Form
S-1 (Reg. No. 333-88878).
 
2. Subject to the closing of the IPO, the Company and the Executive are willing
to agree to the terms as presented in the Agreement.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and other good and valuable consideration, the Company and the
Executive hereby agree as follows:
 
1. Definitions.
 
1.1. “Affiliate” means any person or entity controlling, controlled by or under
common control with the Company.
 
1.2. “Board” means the Board of Directors of the Company.
 
1.3. “Cause” means (a) the Executive, in carrying out his duties under this
Agreement, engages in gross misconduct or gross negligence resulting in any
adverse effect on the Company, (b) the Executive embezzles any amount of the
Company’s assets, (c) the Executive is convicted (including a plea of guilty or
nolo contendere) of a felony involving moral turpitude, (d) the Executive’s
breach of any covenant contained in Section 9 below, or (e) the Executive’s
material failure to follow the lawful instructions of the Company’s Board
(consistent with Section 4 below).
 
1.4. “Change in Control” shall mean:
 
1.4.1. The acquisition, after the Commencement Date, by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14 (d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 30% of
the combined voting power of the voting securities of the Company entitled to
vote generally in the election of directors (the “Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (a) any acquisition,



--------------------------------------------------------------------------------

directly or indirectly, by or from the Company or any subsidiary of the Company,
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary of the Company, (b) any acquisition by any underwriter
in connection with any firm commitment underwriting of securities to be issued
by the Company, or (c) any acquisition by any corporation if, immediately
following such acquisition, 70% or more of the then outstanding shares of common
stock of such corporation and the combined voting power of the then outstanding
voting securities of such corporation (entitled to vote generally in the
election of directors), are beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who, immediately prior to
such acquisition, were the beneficial owners of the Common Stock and the Voting
Securities in substantially the same proportions, respectively, as their
ownership, immediately prior to such acquisition, of the Common Stock and Voting
Securities; or
 
1.4.2. The occurrence of a reorganization, merger or consolidation other than a
reorganization, merger or consolidation with respect to which all or
substantially all of the individuals and entities who were the beneficial
owners, immediately prior to such reorganization, merger or consolidation, of
the Common Stock and Voting Securities beneficially own, directly or indirectly,
immediately after such reorganization, merger or consolidation 70% or more of
the then outstanding common stock and voting securities (entitled to vote
generally in the election of directors) of the corporation resulting from such
reorganization, merger or consolidation in substantially the same proportions as
their respective ownership, immediately prior to such reorganization, merger or
consolidation, of the Common Stock and the Voting Securities; or
 
1.4.3. The occurrence of (a) a complete liquidation or substantial dissolution
of the Company, or (b) the sale or other disposition of all or substantially all
of the assets of the Company, in each case other than to a subsidiary,
wholly-owned, directly or indirectly, by the Company or to a holding company of
which the Company is a direct or indirect wholly owned Subsidiary prior to such
transaction; or
 
1.4.4. During any period of twenty-four (24) consecutive months commencing upon
the Commencement Date, the individuals at the beginning of any such period who
constitute the Board and any new director (other than a director designated by a
person or entity who has entered into an agreement with the Company or other
person or entity to effect a transaction described in Sections 1.4.1, 1.4.2 or
1.4.3 above) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds ( 2/3) of
the directors then still in office who either were directors at the beginning of
any such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board.
 
Notwithstanding the above, a “Change in Control” shall not include any event,
circumstance or transaction which results from the action of any entity or group
which includes, is affiliated with or is wholly or partially controlled by one
or more executive officers of the Company and in which the Executive
participates.



2



--------------------------------------------------------------------------------

 
1.5. “Disability” means the Executive’s inability to render, for a period of six
consecutive months, services hereunder by reason of physical or mental
disability, as determined by the written medical opinion of an independent
medical physician mutually acceptable to the Executive and the Company. If the
Executive and the Company cannot agree as to such an independent medical
physician, each shall appoint one medical physician and those two physicians
shall appoint a third physician who shall make such determination. In no event
shall the Executive be considered disabled for the purposes of this Agreement
unless the Executive is deemed disabled pursuant to the Company’s long-term
disability plan, if one is maintained by the Company.
 
1.6. “Good Reason” means and shall be deemed to exist if, without the prior
express written consent of the Executive, (a) the Executive suffers a material
change in his reporting obligations, (b) the Executive suffers a material change
in the duties, responsibilities or effective authority associated with his
titles and positions, as set forth and described in Section 4 of this Agreement;
(c) the Executive’s base salary amount (as set forth in Section 5.1 below) is
decreased by the Company; (d) the Company fails to pay the Executive’s accrued
compensation or to provide for the Executive’s accrued benefits when due; or (e)
the Executive’s office location is moved to a location more than 50 miles from
Philadelphia, Pennsylvania.
 
1.7. “Non-Extension” means that prior to the occurrence or initiation of a
termination of the Executive’s employment for any reason set forth in Section 6,
either party, in accordance with Section 3, has notified the other party of its
intent not to extend the Term of Employment.
 
2. Employment. Subject to the terms and provisions set forth in this Agreement,
the Company hereby agrees that the Executive shall at all times during the Term
of Employment be employed as the senior vice president of administration and
strategic planning for the Company, and the Executive hereby accepts such
employment.
 
3. Term of Employment. The term of employment under this Agreement shall
commence on the closing of the IPO (the “Commencement Date”) and, unless earlier
terminated under Section 6 below or extended pursuant to the next sentence,
shall terminate on the third anniversary of the Commencement Date (the “Term of
Employment”). The Term of Employment shall automatically be extended, subject to
the same terms, conditions and limitations as provided herein, for an additional
one year period on the third anniversary of the Commencement Date and on each
such anniversary date thereafter unless, not later than ninety days prior to any
such anniversary, either party to this Agreement shall have given notice to the
other that the Term of Employment shall not be extended or further extended
beyond its then automatically extended term, if any.
 
4. Positions, Responsibilities and Duties.
 
4.1. Positions. During the Term of Employment, the Executive shall be employed
and serve as the senior vice president of administration and strategic planning
for the Company. In such position, the Executive shall have the duties,
responsibilities and authority normally associated with the office and position
of senior vice president of administration and strategic planning of a
publicly-traded corporation. The Executive shall report to the Board, the



3



--------------------------------------------------------------------------------

chief executive officer and the chief financial officer. All other personnel in
human resources, as well as the chief information officer and his staff, shall
report to the Executive and/or his designees. Notwithstanding the above, the
Executive shall not be required to perform any duties and responsibilities which
would be likely to result in a non-compliance with or violation of any
applicable law or regulation.
 
4.2. Duties. During the Term of Employment, the Executive shall have
responsibility for and authority over the continuous process of development,
implementation and improvement of Constar’s strategic plan and of Constar’s
business processes for the Company and its Affiliates. Additionally, during the
Term of Employment, the Executive shall devote substantially all of his business
time, during normal business hours, to the business and affairs of the Company
and the Executive shall use his reasonable best efforts to perform faithfully
and efficiently the duties and responsibilities contemplated by this Agreement;
provided, however, that the Executive shall be allowed, to the extent such
activities do not substantially interfere with the performance by the Executive
of his duties and responsibilities hereunder, to (a) manage the Executive’s
personal, financial and legal affairs, and (b) serve on corporate, civic or
charitable boards or committees.
 
5. Compensation and Other Benefits.
 
5.1. Base Salary. During the Term of Employment, the Executive shall receive a
base salary per annum (“Base Salary”) payable in accordance with the Company’s
normal payroll practices of no less than US $165,727. The Board shall review the
Executive’s Base Salary annually and may, in its sole discretion, increase (but
not decrease) the Executive’s Base Salary.
 
5.2. Annual Bonus. In respect of each calendar year during the Term of
Employment, beginning in calendar year 2002 on a pro-rated basis, the Executive
shall be eligible to receive a target annual bonus (the “Bonus”) equal to 40% of
the Base Salary if the Executive and/or the Company achieves performance goals
established by the Board in good faith and consistent with the Constar
International Inc. Short-Term Incentive Plan. The Bonus shall not be paid if
during any such calendar year (a) the Executive voluntarily terminates his
employment under this Agreement without Good Reason or (b) his employment
hereunder is terminated for Cause (as such terms are defined in this Agreement).
 
5.3. Retirement and Savings Plans. During the Term of Employment, the Executive
shall be eligible to participate as of the Commencement Date in all incentive,
pension, retirement, savings, 401 (k) and other employee pension benefit plans,
policies and programs (the “Retirement Plans”) maintained by the Company from
time to time for the benefit of senior executives and/or other employees.
However, nothing in this Section 5.3 shall be construed to require the Company
to establish or maintain any such Retirement Plans.
 
5.4. Welfare Benefit Plans. During the Term of Employment, the Executive, the
Executive’s spouse, if any, and their dependents, if any, shall be eligible as
of the Commencement Date, without any waiting periods and without any
pre-existing condition limitations, to participate in and be covered on the same
basis as other senior executive officers of the Company under all the welfare
benefit plans, policies and/or programs maintained by the



4



--------------------------------------------------------------------------------

Company from time to time including, without limitation, all medical,
hospitalization, dental, disability, life, accidental death and dismemberment
and travel accident insurance plans, policies and/or programs (the “Welfare
Plans”). However, nothing in this Section 5.4 shall be construed to require the
Company to establish or maintain any such Welfare Plans. The Welfare Plans and
the Retirement Plans are sometimes referred to collectively herein as the
“Benefit Plans.”
 
5.5. Expense Reimbursement. During and in respect of the Term of Employment, the
Executive shall be entitled to receive prompt reimbursement for expenses
incurred by the Executive in performing his duties and responsibilities
hereunder in accordance with the Company’s policy for senior executives of the
Company.
 
5.6. Vacation and Fringe Benefits. During the Term of Employment, the Executive
shall be entitled to paid vacation each calendar year, plus paid time off due to
illness or personal reasons in accordance, in all such cases, with Company
policy.
 
5.7. Stock Options. As of the closing of the IPO, the Board shall grant the
Executive a non-qualified stock option to acquire 21,400 shares of the Company’s
voting common stock (the “Option”). The per share exercise price of the Option
shall be equal to the offering price of the Company’s shares to the public
pursuant to the IPO. Provided that the Executive remains employed by the
Company, the Option shall vest and become exercisable as to one-third of the
aggregate underlying shares on each of the first three anniversaries of the date
of grant. In addition, upon the occurrence of a Change in Control, 100% of the
Option shall vest and become exercisable. Notwithstanding the above, in the
event that the Executive’s employment is terminated by the Company for Cause,
100% of the Option shall terminate and be forfeited by the Executive (whether or
not any portion thereof is then vested or exercisable). In the event of the
termination of the Executive’s employment for any other reason by the Company or
by the Executive, including without limitation, death or disability, any portion
of the Option that is unvested or unexercisable on the date of termination shall
be terminated and forfeited by the Executive and the remaining vested and
exercisable portion thereof shall remain exercisable for ninety days thereafter
or until the expiration of the stated term of the Option, whichever period is
shorter, except that in the case of death, disability or normal retirement at or
after age 65, the vested and exercisable portion of the Option on the date of
such termination shall remain exercisable for one year or until the expiration
of the stated term of the Option, whichever period is shorter.
 
5.8. Restricted Stock. As of the closing of the IPO, the Board shall grant the
Executive 3,000 shares of restricted voting common stock of the Company (the
“Restricted Shares”). 100% of the Restricted Shares shall vest on the third
anniversary of the Restricted Shares date of grant or, if earlier, upon the
death, disability or normal retirement at or after age 65. In addition, upon the
occurrence of a Change in Control the Restricted Shares shall become 100%
vested. Notwithstanding the above, in the event that the Executive’s employment
is terminated by the Company for Cause, 100% of the Restricted Shares shall be
forfeited by the Executive (whether or not any portion thereof is then otherwise
vested). In the event of the termination of the Executive’s employment for any
other reason by the Company or by the Executive (other than due to death,
disability or normal retirement as described above), the Restricted Shares shall
vest in an amount equal to the aggregate number of Restricted Shares



5



--------------------------------------------------------------------------------

multiplied by a fraction, the numerator of which is the number of days
transpired from the date of grant until the date of such termination and the
denominator of which is 1095.
 
6. Termination.
 
6.1. Termination Due to Death. In the event of the Executive’s death, the
Executive’s estate or his legal representative, as the case may be, shall be
entitled to: (a) any Base Salary accrued but unpaid as of the date of death and
Base Salary (as set forth in Section 5.1 of this Agreement) continuation through
the date of the Executive’s death; (b) a pro-rata Bonus payment for the year of
the Executive’s death equal to no less than 100% of the Bonus for such year
multiplied by a fraction, the numerator which is the number of days transpired
in the calendar year up to and including the date of the death of the Executive,
and the denominator of which is 365; (c) immediate payment of any unpaid expense
reimbursements, deferred compensation and unused accrued vacation days through
the date of the Executive’s death; and (d) any other benefits to which the
Executive, the Executive’s estate or the Executive’s legal representative is
entitled to receive under any of the Benefit Plans.
 
6.2. Termination Due to the Executive’s Disability. Upon 30 days prior written
notice to the Executive, the Company may terminate the Executive’s employment
hereunder due to Disability. In such event, the Executive or his legal
representative, as the case may be, shall be entitled to: (a) any Base Salary
accrued but unpaid as of the date of the Executive’s termination due to
Disability and Base Salary (as set forth in Section 5.1 of this Agreement)
continuation through the end of the month in which such termination occurs; (b)
a pro-rata Bonus payment for the year of termination equal to no less than 100%
of the Bonus for such year multiplied by a fraction, the numerator of which is
the number of days transpired in the calendar year up to and including the date
on which the Executive is terminated by the Company due to Disability, and the
denominator of which is 365; (c) immediate payment of any unpaid expense
reimbursements, deferred compensation and unused accrued vacation days through
the date of termination; and (d) any other payments and/or benefits which the
Executive or the Executive’s legal representative is entitled to receive under
any of the Benefit Plans.
 
6.3. Termination Without Cause, Non-renewal of this Agreement without Cause or
by the Executive for Good Reason Prior to Change in Control. Prior to a Change
in Control and upon 30 days prior written notice to the Executive, the Company
may terminate the Executive’s employment hereunder without Cause. Prior to a
Change in Control and upon 30 days prior written notice to the Company the
Executive may terminate his employment hereunder with the Company for Good
Reason. In either such event, or in the event of a Non-Extension of this
Agreement initiated by the Board other than for Cause prior to a Change in
Control and the Executive’s employment with the Company: (1) is terminated by
the Company for any reason other than for Cause after the expiration of the Term
of Employment or (2) is terminated by the Executive for Good Reason after the
expiration of the Term of Employment, the Executive shall be entitled to, upon
execution and effectiveness of a general release in such form attached as
exhibit “A”: (a) (i) Base Salary (as set forth in Section 5.1 of this Agreement)
continuation for nine months, and (ii) payment over a nine month period of 0.75
times the target Bonus amount for the year in which any such termination occurs;
(b) continuation of medical benefits in effect as of the date of termination for
a period of nine months following the date of termination at the Company’s sole
expense and following the expiration of this coverage period,



6



--------------------------------------------------------------------------------

COBRA continuation coverage under the Company’s medical plan for 18 months in
accordance with applicable law at the Executive’s sole expense provided that the
Executive is not enrolled in another group health plan (Executive will be solely
responsible for any federal or state income tax incurred on the provision of
medical coverage under this Section 6.3(b)); (c) immediate payment of any unpaid
expense reimbursements, deferred compensation and unused accrued vacation days
through the date of termination; and (d) any other payments and/or benefits
which the Executive is entitled to receive under any of the Benefit Plans. In
the event the Executive intends to terminate his employment with the Company for
Good Reason such prior written notice shall specify the particular act or acts,
or failure to act, which is or are the basis for the Executive’s decision to so
terminate his employment for Good Reason. The Company shall be given 30 days
after such notice to correct such act or failure to act. Upon failure of the
Company, with such 30 day period, to correct such act or failure to act, the
Executive may proceed to terminate his employment with the Company.
 
6.4. Termination Without Cause, Non-renewal of this Agreement without Cause or
by the Executive for Good Reason After a Change in Control. After a Change in
Control and upon 30 days prior written notice to the Executive, the Company may
terminate the Executive’s employment hereunder without Cause. After a Change in
Control and upon 30 days prior written notice to the Company the Executive may
terminate his employment hereunder with the Company for Good Reason. In either
such event, or in the event of a Non-Extension of this Agreement initiated by
the Board other than for Cause after a Change in Control and the Executive’s
employment with the Company: (1) is terminated by the Company for any reason
other than for Cause after the expiration of the Term of Employment or (2) is
terminated by the Executive for Good Reason after the expiration of the Term of
Employment, the Executive shall be entitled to, upon execution and effectiveness
of a general release in such form attached as exhibit “A”: (a) a lump sum
payment equal to Base Salary (as set forth in Section 5.1 of this Agreement)
plus the target Bonus amount for the year in which any such termination occurs;
(b) continuation of medical benefits in effect as of the date of termination for
a period of one year following the date of termination at the Company’s sole
expense and following the expiration of this coverage period, COBRA continuation
coverage under the Company’s medical plan for 18 months in accordance with
applicable law at the Executive’s sole expense provided that the Executive is
not enrolled in another group health plan (Executive will be solely responsible
for any federal or state income tax incurred on the provision of medical
coverage under this Section 6.4(b)); (c) immediate payment of any unpaid expense
reimbursements, deferred compensation and unused accrued vacation days through
the date of termination; and (d) any other payments and/or benefits to which the
Executive is entitled to receive under any of the Benefit Plans.
 
6.5. Termination For Cause. Subject to the provisions of this Section 6.5, the
Company may terminate the Executive’s employment for Cause. In such event, the
Executive shall be entitled to: (a) any Base Salary accrued but unpaid through
the date of termination; (b) immediate payment of any unpaid expense
reimbursements, deferred compensation and unused accrued vacation days through
the date of termination; and (c) any other payments and/or benefits to which the
Executive is entitled to receive under any of the Benefit Plans. In any case
described in this Section 6.5, the Executive shall be given written notice
authorized by a vote of at least a majority of the members of the Board that the
Company intends to terminate the Executive’s employment for Cause. Such written
notice shall specify the particular act or acts, or failure to act, which is or
are the basis for the decision to so terminate the Executive’s



7



--------------------------------------------------------------------------------

employment for Cause. Executive shall be given 30 days after such notice to cure
such act or failure to act to the satisfaction of the Board. Upon failure of the
Executive, within such 30 day period, to correct such act or failure to act, the
Executive shall be deemed terminated for Cause.
 
6.6. Termination Without Good Reason. Upon 30 days prior written notice to the
Company, the Executive shall have the right to terminate his employment
hereunder without Good Reason or any reason at all. In such event, the Executive
shall be entitled to: (a) any Base Salary accrued but unpaid through the date of
termination; (b) immediate payment of any unpaid expense reimbursements,
deferred compensation and unused accrued vacation days through the date of
termination; and (c) any other payments and/or benefits to which the Executive
is entitled to receive under any of the Benefit Plans.
 
6.7. Certain Other Payments. If the Executive is liable for the payment of any
excise tax (the “Basic Excise Tax”) pursuant to Section 4999 of the Code, or any
successor or like provision, with respect to any payment or property transfers
received or to be received under this Agreement or otherwise, the Company shall
pay the Executive an amount (the “Special Reimbursement”) which, after payment
to the Executive (or on the Executive’s behalf) of any federal, state and local
taxes, including, without limitation, any further excise tax under said Section
4999, with respect to or resulting from the Special Reimbursement, equals the
net amount of the Basic Excise Tax. The Special Reimbursement shall be paid as
soon as practicable after it is determined by the Company or the Executive and
reviewed for accuracy by the Company’s certified public accountants.
 
7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan, policy or program provided or maintained by the Company
and/or any Affiliate and for which the Executive may qualify, nor shall anything
herein limit or otherwise prejudice such rights as the Executive may have under
any other existing or future agreements with the Company and/or any Affiliate,
including, without limitation, any stock option agreements or plans. Amounts
which are vested benefits or which the Executive is otherwise entitled to
receive under any plans or programs of the Company and/or any Affiliate at or
subsequent to the date of termination shall be payable in accordance with such
plans or programs. Notwithstanding the above, the Company shall be under no
obligation to establish or maintain any such plan, policy or program.
 
8. Successors.
 
8.1. The Executive. This Agreement is personal to the Executive and, without the
prior express written consent of the Company, shall not be assignable by the
Executive, except that the Executive’s rights to receive any compensation or
benefits under this Agreement may be transferred or disposed of pursuant to
testamentary disposition, intestate succession or pursuant to a domestic
relations order. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s heirs, beneficiaries and/or legal representatives.
 
8.2. The Company. This Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns. The Company shall
require any successor to all or substantially all of its business and/or assets,
whether direct or indirect, by purchase, merger, consolidation, acquisition of
stock, or otherwise, by an agreement



8



--------------------------------------------------------------------------------

in form and substance satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent as the
Company would be required to perform if no such succession had taken place.
 
9. Restrictive Covenants.
 
9.1. Non-Solicitation. If the Executive’s employment with the Company terminates
for any reason, the Executive, for a period of nine months after any such
termination, shall not (except on the Company’s behalf), directly or indirectly,
on his own behalf or on behalf of any other person, firm, partnership,
corporation or other entity, (a) solicit or service the business of any of the
Company’s or its Affiliates’ clients, any of the Company’s or its Affiliates’
former clients which were clients within twelve months prior to the termination
of his employment or any of the prospective clients which were being actively
solicited by the Company or its Affiliates’ at the time of the termination of
his employment or (b) attempt to cause or induce any employee of the Company or
its Affiliates’ to leave the Company or the Affiliate.
 
9.2. Non-Competition. If the Executive’s employment with the Company terminates
for any reason, the Executive, for a period of nine months after any such
termination, shall not, directly or indirectly, within or with respect to the
United States of America, engage, without the consent of the Company, in any
business or activity, whether as an employee, consultant, partner, principal,
agent, representative, stockholder or in any other capacity, or render any
services or provide any advice to any business, activity, person or entity which
competes with any PET packaging business; provided, however, that the
Executive’s ownership of not more than 5% of the stock of any publicly-traded
corporation shall not be a violation of this Section 9.2. By agreeing to this
contractual modification prospectively at this time, the parties intend to make
this provision enforceable under the law(s) of all applicable states so that the
entire agreement not to compete and/or this Agreement as prospectively modified
shall remain in full force and effect and shall not be rendered void or illegal.
Such modifications shall not affect the payments made to the Executive under
this Agreement. The Executive acknowledges that his skills are such that he can
be gainfully employed in noncompetitive employment and that the agreement not to
compete will in no way prevent him from earning a living. The Executive
understands and agrees that the rights and obligations set forth in this Section
9.2 shall extend beyond the Term.
 
9.3. Confidentiality. The Executive shall not, during the Term of Employment and
at any time thereafter, without the prior express written consent of the
Company, directly or indirectly divulge, disclose or make available or
accessible any Confidential Information (as defined below) to any person, firm,
partnership, corporation, trust or any other entity or third party (other than
when required to do so in good faith to perform the Executive’s duties and
responsibilities under this Agreement or when (a) required to do so by a lawful
order of a court of competent jurisdiction, any governmental authority or
agency, or any recognized subpoena power, or (b) necessary to prosecute the
Executive’s rights against the Company or its Affiliates’ or to defend himself
against any allegations). In addition, the Executive shall not create any
derivative work or other product based on or resulting from any Confidential
Information (except in the good faith performance of his duties under this



9



--------------------------------------------------------------------------------

Agreement). The Executive shall also proffer to the Board’s designee, no later
than the effective date of any termination of his employment with the Company
for any reason, and without retaining any copies, notes or excerpts thereof, all
memoranda, computer disks or other media, computer programs, diaries, notes,
records, data, customer or client lists, marketing plans and strategies, and any
other documents consisting of or containing Confidential Information that are in
the Executive’s actual or constructive possession or which are subject to his
control at such time. For purposes of this Agreement, “Confidential Information”
shall mean all information respecting the business and activities of the
Company, or any Affiliate of the Company, including, without limitation, the
terms and provisions of this Agreement, the clients, customers, suppliers,
employees, consultants, computer or other files, projects, products, computer
disks or other media, computer hardware or computer software programs, marketing
plans, financial information, methodologies, know-how, processes, practices,
approaches, projections, forecasts, formats, systems, data gathering methods
and/or strategies of the Company or any Affiliate. Notwithstanding the
immediately preceding sentence, Confidential Information shall not include any
information that is, or becomes, generally available to the public (unless such
availability occurs as a result of the Executive’s breach of any portion of this
Section 9.3).
 
9.4. Ownership of Inventions. Each Invention made, conceived or first actually
reduced to practice by the Executive, whether alone or jointly with others,
during the term of Executive’s employment with the Company and each Invention
made, conceived or first actually reduced to practice by the Executive, whether
alone or jointly with others, within one year after the termination of
Executive’s employment with the Company which relates in any way to work
performed for the Company during the term of Executive’s employment, shall be
promptly disclosed in writing to the Board. Such report shall be sufficiently
complete in technical detail and appropriately illustrated by sketch or diagram
to convey to one skilled in the art of which the invention pertains, a clear
understanding of the nature, purpose, operations, and, to the extent known, the
physical, chemical, biological or other characteristics of the Invention. As
used in this Agreement, “Invention” means any invention, discovery or innovation
with regard to any facet of the Company’s business whether or not patentable,
made, conceived, or first actually reduced to practice by Executive, alone or
jointly with others, in the course of, in connection with, or as a result of
service as an Executive of the Company, including any art, method, process,
machine, manufacture, design or composition of matter, or any improvement
thereof. Each invention, as herein defined, shall be the sole and exclusive
property of the Company. The Executive agrees to execute an assignment to the
Company or its nominee of the Executive’s entire right, title and interest in
and to any Invention, without compensation beyond that provided in this
Agreement. The Executive further agrees, upon the request of the Company and at
its expense, that the Executive will execute any other instrument and document
necessary or desirable in applying for and obtaining patents in the United
States and in any foreign country with respect to any Invention. The Executive
further agrees, whether or not the Executive is then an employee of the Company,
to cooperate to the extent and in the manner reasonably requested by the Company
in the prosecution or defense of any claim involving a patent covering any
Invention or any litigation or other claim or proceeding involving any Invention
covered by this Agreement, but all expenses thereof shall be paid by the
Company.
 
9.5. Injunctive Relief. The Executive acknowledges and agrees that the Company
will have no adequate remedy at law, and would be irreparably harmed, if the
Executive breaches or threatens to breach any of the provisions of this Section
9 of this



10



--------------------------------------------------------------------------------

Agreement. The Executive agrees that the Company shall be entitled to equitable
and/or injunctive relief to prevent any breach or threatened breach of this
Section 9, and to specific performance of each of the terms of such Section in
addition to any other legal or equitable remedies that the Company may have. The
Executive further agrees that he shall not, in any equity proceeding relating to
the enforcement of the terms of this Section 9, raise the defense that the
Company has an adequate remedy at law.
 
9.6. Special Severability. The terms and provisions of this Section 9 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected. It is the intention of the parties to this Agreement that the
potential restrictions on the Executive’s future employment imposed by this
Section 9 be reasonable in both duration and geographic scope and in all other
respects. If for any reason any court of competent jurisdiction shall find any
provisions of this Section 9 unreasonable in duration or geographic scope or
otherwise, the Executive and the Company agree that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction.
 
10. Miscellaneous.
 
10.1. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applied without reference to
principles of conflict of laws. Both the Executive and the Company agree to
appear before and submit exclusively to the jurisdiction of the state and
federal courts located within Philadelphia, Pennsylvania with respect to any
controversy, dispute, or claim arising out of or relating to this Agreement. The
Executive further agrees that the Company may serve you with judicial process
via registered or certified mail and that the General Counsel of the Company
shall at all times be the Executive’s agent for service of judicial process, and
the Executive hereby appoints the General Counsel of the Company as the
Executive’s agent for that and any other related purpose.
 
10.2. Amendments. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 
10.3. Mutual Intent. Both parties participated in the drafting of the Agreement,
and the language used in this Agreement is the language chosen by the Executive
and the Company to express their mutual intent. Both the Executive and the
Company agree that in the event that any language, section, clause, phrase or
word used in the Agreement is determined to be ambiguous, no presumption shall
arise against or in favor of either party and that no rule of strict
construction shall be applied against either party with respect to such
ambiguity.
 
10.4. Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other parties or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:



11



--------------------------------------------------------------------------------

To the Company:
  
Mr. Michael Hoffman
    
Chief Executive Officer
    
One Crown Way
    
Philadelphia, PA 19154
With a copy to Company’s counsel at:
  
Stephen W. Skonieczny, Esq.
    
Dechert
    
30 Rockefeller Plaza
    
New York, New York 10112
To the Executive:
  
Mr. James C.T. Bolton
    
One Crown Way
    
Philadelphia, PA 19154

 
or to such other address as any party shall have furnished to the others in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.
 
10.5. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local income taxes to the extent the same
required to be withheld pursuant to any applicable law or regulation.
 
10.6. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
10.7. Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.
 
10.8. Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original instrument, but all of which together
shall constitute but one and the same Agreement.
 
10.9. Beneficiaries/References. The Executive shall be entitled to select (and
change) a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following the Executive’s death, and may change such election,
in either case by giving the Company written notice thereof. In the event of the
Executive’s death or a judicial determination of his incompetence, reference in
this Agreement to the Executive shall be deemed, where appropriate, to refer to
his beneficiary(ies), estate or other legal representative(s).
 
10.10. Entire Agreement. This Agreement contains the entire agreement between
the parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto. This Agreement shall
only become effective upon the closing of the



12



--------------------------------------------------------------------------------

IPO and, notwithstanding anything to the contrary herein, if the closing of the
IPO does not occur, this Agreement shall be null and void ab initio and of no
further legal force or effect.
 
10.11. Representations.
 
10.11.1. Option Awards. The Company represents and warrants to the Executive
that all shares issued pursuant to any equity award granted to the Executive by
the Company, upon issuance to the Executive, will be duly authorized, fully paid
and non-assessable. A sufficient number of shares for each such equity award
will be properly reserved.
 
10.11.2. Authorization. The Company represents and warrants to the Executive
that this Agreement will be authorized by all necessary action of the Company
and will be the binding agreement of the Company, enforceable against it in
accordance with the terms thereof. The Company is not prevented from entering
into or performing this Agreement by any law, order, rule or regulation, its
certificate of incorporation, bylaws or any agreement to which it is a party.
 
10.11.3. Duties of the Employee. The Executive represents and warrants that the
performance by Executive of the Executive’s duties and obligations under this
Agreement will not violate any agreement between the Executive and any other
person, firm, partnership, corporation or other organization.
 
10.12. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Executive’s
Term of Employment hereunder for any reason to the extent necessary to the
intended provision of such rights and the intended performance of such
obligations.



13



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.
 
CONSTAR INTERNATIONAL INC.
By:
 
MICHAEL HOFFMAN

--------------------------------------------------------------------------------

   
Michael Hoffman
President and Chief
Executive Officer
         
/s/    JAMES C.T. BOLTON

--------------------------------------------------------------------------------

   
James C.T. Bolton



14



--------------------------------------------------------------------------------

CONSTAR INTERNATIONAL INC.
 
EXHIBIT A—GENERAL RELEASE
 
IN CONSIDERATION OF the payment of $10.00, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, and in consideration
of the terms and conditions contained in the Employment Agreement, dated as of
            , (the “Employment Agreement”) by and between              (the
“Employee”) and Constar International Inc. (the “Company”), the Employee, on
behalf of himself and his heirs, executors, administrators, and assigns,
releases and discharges the Company and its past present and future
subsidiaries, divisions, affiliates and parents (including without limitation to
the foregoing Crown Cork & Seal Company, Inc.), and their respective current and
former officers, directors, employees, agents, and/or owners, and their
respective successors, and assigns and any other person or entity claimed to be
jointly or severally liable with the Company or any of the aforementioned
persons or entities (the “Released Parties”) from any and all manner of actions
and causes of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments, charges, claims, and demands whatsoever (“Losses”) which
the Employee and his heirs, executors, administrators, and assigns have, had, or
may hereafter have, against the Released Parties or any of them arising out of
or by reason of any cause, matter, or thing whatsoever from the beginning of the
world to the date hereof, including without limitation, any and all matters
relating to the Employee’s employment by the Company and the cessation thereof,
and any and all matters arising under any federal, state, or local statute,
rule, or regulation, or principle of contract law or common law, including but
not limited to, the Family and Medical Leave Act of 1993, as amended, 29 U.S.C.
§§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the Americans with Disabilities
Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq., the Pennsylvania Human Relations Act, as amended, 43 P.S. §§ 955 et.
seq., and any other equivalent or similar federal, state, or local statute;
provided, however, that the Employee does not release or discharge the Released
Parties from any of the Company’s obligations to him under the Employment
Agreement or Losses arising under the ADEA which arise after the date on which
the Employee executes this general release. It is understood that nothing in
this general release is to be construed as an admission on behalf of the
Released Parties of any wrongdoing with respect to the Employee, any such
wrongdoing being expressly denied.
 
The Employee represents and warrants that he fully understands the terms of this
general release, that he has been encouraged to seek, and has sought, the
benefit of advice of legal counsel, and that he knowingly and voluntarily, of
his own free will, without any duress, being fully informed, and after due
deliberation, accepts its terms and signs below as his own free act. Except as
otherwise provided herein, the Employee understands that as a result of
executing this general release, he will not have the right to assert that the
Company or any other of the Released Parties unlawfully terminated his
employment or violated any of his rights in connection with his employment or
otherwise.



--------------------------------------------------------------------------------

CONSTAR INTERNATIONAL INC.
 
The Employee further represents and warrants that he has not filed, and will not
initiate, or cause to be initiated on his behalf, any complaint, charge, claim,
or proceeding against any of the Released Parties before any federal, state, or
local agency, court, or other body relating to any claims barred or released in
this General Release thereof, and will not voluntarily participate in such a
proceeding. However, nothing in this general release shall preclude or prevent
the Employee from filing a claim, which challenges the validity of this general
release solely with respect to the Employee’s waiver of any Losses arising under
the ADEA. Employee shall not accept any relief obtained on his behalf by any
government agency, private party, class, or otherwise with respect to any claims
covered by this General Release.
 
The Employee may take twenty-one (21) days to consider whether to execute this
general release. Upon the Employee’s execution of this general release, the
Employee will have seven (7) days after such execution in which he may revoke
such execution. In the event of revocation, the Employee must present written
notice of such revocation to             . If seven (7) days pass without
receipt of such notice of revocation, this general release shall become binding
and effective on the eighth (8th) day after the execution hereof (the “Effective
Date”).
 
The Parties shall initial each page of this Agreement
 
                                                                              
                                        
 
                                                                              
                                     
Execution Date
   

 
State of                                 
  
}    
                                                                
County of                             
    
ss.:
                                                            

 
On this      day of              in the year 200     before me, the undersigned,
personally appeared             , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument, and acknowledged to me that he executed the same in his
capacity as an individual, and that by his signature on the instrument he
executed such instrument, and that such individual made such appearance before
the undersigned.
 
 
                                                                              
                                                                   
Notary Public